Title: From Benjamin Franklin to John Paul Jones, 31 March 1780
From: Franklin, Benjamin
To: Jones, John Paul


Dear Sir,
Passy, March 31st. 1780.
I received yours of the 14th by Mr Dryburugh. I had also another from Mess. Gourlade and Moylan acquainting me that they had received the Ransom Money about 200£ sterling, as paid to me, agreable to the Bill of Ransom; and had given my Acct. Credit for that Sum. This lays me under a Difficulty, for I am thus become accountable for that Sum to the People of the whole Squadron that was under your Command; and if I give it to him, as you seem to desire, I am liable to repay it out of my own Pocket, which I cannot afford. If you had given him what you thought he merited, and satisfied the People with regard to it, I should have made no Objection. As it stands, I can do no other than pay the Sum received into the Mass that is to be divided among the Captors. I furnish’d him however with Ten Pounds more than you had advanced to him, to help him home; and it may be right, if you think fit, to recommend him to Congress.
I think the Copper that was at Nantes, is gone for America, but if any remains, I shall be glad that you can take it, and will write Accordingly.
When in mine of the 18th I mentioned 24000 l.t. Livres to be advanced for the Accommodation of the People of the Bonhomme Richard, I meant it also for those of the Alliance, and desire it may be so understood.
I understand that Orders are gone down to value the Prize Ships the Serapis and Countess of Scarborough. I shall endeavour to procure another for dividing the Sum they amount to among the Squadron. But this will I fear occasion such delay, that you will not be ready to sail with the Convoy. As the usual Forms of Examination of the Ships and Stores &ca and the Evaluation of each Article, may take some Weeks; during all this time too, an enormous Expence is going on in maintaining so many People. These Things perplex and chagrin me exceedingly and I earnestly wish to have nothing more to do with Ships, being quite a Novice in such Business.
There is now a Proposition of sending by you besides the 15,000 small Arms, 1000 Barrels of Powder. The Powder is already at Port Louis, and two thirds of the Arms. I shall be able to write more precisely about this tomorrow. I am sure of your Willingness to take all you can: but I doubt more is expected of you than is possible.
With great Esteem I am, ever, Dear Sir, Your most obedt and most humble Servant.
W.T. Franklin for B.F.
Honble Comme Jones.— 
Notation: Wm/B. Franklin Per B Franklin No. 30 mar 31—80
